Title: To Thomas Jefferson from S. Browne, 15 May 1805
From: Browne, S.
To: Jefferson, Thomas


                  
                     South Carolina Pendleton District 15th May 1805
                  
                  We the people of the 16th. Regt. Commanded by Leut. Coln Eliah Moore, Assembled on public Occasion, & Again Address you and repeat our unshaken Confidence in your Administration after your first Election it was suggested by some that we was premature but sufficient specimen had been given of the rectitude of your mind and purity of Intention to convince Us the Portrait was not Improperly drawn; as we were Among the first that did Publicly avow and testify our hearty approbation of your Measures in Goverment, so we should be Among the last that would fall under the Temptation of Illicit power we revere men in Office for their good dispositions only and who manifestly labour to distribute Justice and promote equality.
                  Witness for the Regiment respectfully I am
                  
                     S. Browne 
                     
                  
               